                                  Case 3:20-cv-04629-SK Document 1 Filed 07/10/20 Page 1 of 41



                           1   STUART G. GROSS (#251019)
                               sgross@grosskleinlaw.com
                           2   TIMOTHY S. KLINE (#319227)
                           3   tk@grosskleinlaw.com
                               GROSS & KLEIN LLP
                           4   The Embarcadero
                               Pier 9, Suite 100
                           5   San Francisco, CA 94111
                               t (415) 671-4628
                           6   f (415) 480-6688
                           7

                           8

                           9   Counsel for Plaintiff

                          10

                          11                                 UNITED STATES DISTRICT COURT

                          12                                NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO, CA 94111




                          13
  GROSS & KLEIN LLP
   THE EMBARCADERO




                                                                SAN FRANCISCO DIVISION
    PIER 9, SUITE 100




                          14

                          15

                          16    DAN CLARKE,                                        Case No.
                          17                   Plaintiff,                          COMPLAINT
                                       v.
                          18
                                PACIFIC GAS AND ELECTRIC
                          19    COMPANY; and PG&E CORPORATION,
                          20                   Defendants.                         DEMAND FOR JURY TRIAL
                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28
                                                                       COMPLAINT
                                      Case 3:20-cv-04629-SK Document 1 Filed 07/10/20 Page 2 of 41



                           1                                                              TABLE OF CONTENTS

                           2
                               INTRODUCTION ........................................................................................................................... 1
                           3
                               PARTIES ......................................................................................................................................... 3
                           4
                               I.       Plaintiff .................................................................................................................................. 3
                           5
                               II.      Defendants ............................................................................................................................. 5
                           6
                               JURISDICTION............................................................................................................................... 6
                           7
                               VENUE ............................................................................................................................................ 6
                           8
                               INTRADISTRICT ASSIGNMENT ................................................................................................. 6
                           9
                               FACTUAL BACKGROUND .......................................................................................................... 6
                          10
                               I.         PG&E’s Former Operation of MGPs Along the Northern Waterfront of San Francisco .... 6
                          11
                                          A. Background - MGPs and Toxic and Solid Waste Associated Therewith ...................... 6
                          12
                                          B. Overview of the Cannery MGP ................................................................................... 10
SAN FRANCISCO, CA 94111




                          13
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                                          C. Investigations of the Additional MGPs Operated by PG&E at the Same Time and in
                          14                 the Same Area as the Cannery MGP Further Corroborate the Contamination of the
                                             Cannery MGP Site ....................................................................................................... 14
                          15
                                               1.      North Beach MGP ................................................................................................ 14
                          16
                                               2.      Fillmore MGP ....................................................................................................... 15
                          17
                                               3.      Beach Street MGP ................................................................................................ 16
                          18
                               II.        PG&E Handled, Stored, Treated, Transported and/or Disposed of Solid and/or Hazardous
                          19              MGP Wastes at the Cannery MGP Sites and/or in the Vicinity Thereof ........................... 17
                          20   III.       The Solid and/or Hazardous MGP Wastes Handled, Stored, Treated, Transported by,
                                          and/or Disposed of by PG&E at the Cannery MGP Site and/or in the Vicinity thereof
                          21              Present, and/or May Present, an Imminent and Substantial Endangerment to Health and/or
                                          the Environment ................................................................................................................. 18
                          22
                                          D. MGP Waste Disposed by PG&E on and/or in the Vicinity of the Cannery MGP Site
                          23                 Has Contaminated the Sediment of Tidal and Submerged Lands in the Bay and
                                             Groundwater that Is Hydrologically Connected to the Bay ......................................... 19
                          24
                                          E. MGP Wastes Cause Direct Harm to Herring in the Vicinity of the Cannery MGP Site,
                          25                 Causing Cascading Negative Impacts to the Many Other Marine Species that Rely on
                                             Herring as a Food Source ............................................................................................. 21
                          26
                               IV.        PG&E’s Conduct with Regards to the SF Waterfront MGPs Requires the Establishment of
                          27              an Environmental Remediation Trust to Manage the Investigation and Remediation of the
                                          Cannery MGP Site ............................................................................................................. 24
                          28
                                                                                               COMPLAINT
                                                                                                                                                                                    i
                                     Case 3:20-cv-04629-SK Document 1 Filed 07/10/20 Page 3 of 41



                           1              A. In 1991, PG&E Took Advantage of Divided and Weak State Regulatory Agencies to
                                             Affirmatively Avoid Testing and Remediating MGP Wastes in Suspected Locations
                           2                 Around the Marina Substation ..................................................................................... 25

                           3              B. In 1997, PG&E Used Questionable Means to Skirt State Regulatory Agencies and
                                             Affirmatively Avoid Testing and Remediating MGP Wastes in Suspected Locations
                           4                 Around the Gaslight Building ...................................................................................... 26

                           5              C. Since 1977, PG&E Has Purposefully Ignored Indications of a Large Plume of MGP
                                             Waste from the Fillmore MGP and Failed to Report It to Regulatory Agencies or
                           6                 Initiate an Investigation of It ........................................................................................ 28

                           7              D. PG&E Has Grossly Misled Plaintiff and the Public About Oversight on Past
                                             Investigations of MGP Waste ...................................................................................... 30
                           8
                                          E. PG&E Has Ignored and Denied Responsibility for Contamination from the Cannery
                           9                 MGP, Which Remains Only Minimally Investigated and Completely Unremediated
                                             Due to PG&E’s Willful Neglect .................................................................................. 31
                          10
                               V.         Plaintiff Has Complied with Applicable Notice Requirements under RCRA and the Clean
                          11              Water Act ........................................................................................................................... 33
                          12   CLAIM FOR RELIEF ................................................................................................................... 34
SAN FRANCISCO, CA 94111




                          13        FIRST CAUSE OF ACTION .................................................................................................... 34
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14        Violations of the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et seq. .......... 34
                          15        SECOND CAUSE OF ACTION ............................................................................................... 34
                          16        Violations of the Clean Water Act, 33 U.S.C. §§ 1251 et seq. .................................................. 34
                          17        THIRD CAUSE OF ACTION ................................................................................................... 35
                          18        Violations of California State Negligence Law ......................................................................... 35
                          19        FOURTH CAUSE OF ACTION ............................................................................................... 36
                          20        Violations of California State Strict Liability Law .................................................................... 36

                          21   PRAYER FOR RELIEF................................................................................................................. 36

                          22   DEMAND FOR JURY TRIAL...................................................................................................... 38

                          23

                          24

                          25

                          26

                          27

                          28
                                                                                              COMPLAINT
                                                                                                                                                                                 ii
                                  Case 3:20-cv-04629-SK Document 1 Filed 07/10/20 Page 4 of 41



                           1          Plaintiff Dan Clarke (“Clarke” or “Plaintiff”) alleges on information and belief, except as

                           2   where based on personal knowledge, against Defendants Pacific Gas and Electric Company and

                           3   PG&E Corporation (collectively, “PG&E”) as follows:

                           4                                          INTRODUCTION
                           5          1.     This action arises out of terrestrial and offshore contamination caused by one of

                           6   the four manufactured gas plants (“MGPs”) owned and operated by PG&E along the northern

                           7   waterfront of San Francisco: the Cannery MGP.

                           8          2.     The other MGPs owned and operated by PG&E along San Francisco’s northern

                           9   waterfront include the Fillmore MGP, North Beach MGP, and Beach Street MGP (the
                          10   “Additional MGPs,” and, collectively with the Cannery MGP, the “SF Waterfront MGPs”).
                          11          Figure 1 – The Cannery MGP and Additional MGPs superimposed on a current map.
                          12
SAN FRANCISCO, CA 94111




                          13
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14

                          15

                          16

                          17

                          18

                          19
                          20

                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28
                                                                         COMPLAINT
                                                                                                                                    1
                                  Case 3:20-cv-04629-SK Document 1 Filed 07/10/20 Page 5 of 41



                           1          3.       Claims arising from contamination caused by the Additional MGPs are or have

                           2   been addressed in a separate action (N.D. Cal., Case No. 14-04393-WHO) (“Additional MGP

                           3   Litigation”).

                           4          4.       The Cannery MGP, like the other SF Waterfront MGPs, was a highly polluting,

                           5   low-tech refinery that was used, in the nineteenth and early twentieth centuries, to create gas from

                           6   coal, and later oil and a combination of coal and oil, that was then pumped in pipes to (mainly

                           7   residential) consumers for lighting, cooking, and heating in their vicinity.

                           8          5.       The soil and groundwater in the historical footprint of the Cannery MGP, which as

                           9   the above map shows encompassed an area roughly equivalent to a city block, as well as the soil
                          10   and groundwater of the areas in its vicinity, are contaminated with a variety of solid and/or
                          11   hazardous waste from the Cannery MGP that was stored, transported, and disposed of by PG&E
                          12   on or in the vicinity of the Cannery MGP (collectively, “MGP Wastes”).
SAN FRANCISCO, CA 94111




                          13          6.       The area of the Cannery MGP (“Cannery MGP Site”) is located at the northern
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14   terminus of Columbus street and is within the San Francisco Maritime National Historical Park. A
                          15   hotel, restaurants, shops, and a National Park Visitor Center currently occupy the site. The
                          16   Cannery MGP Site also abuts Aquatic Cove, one of the very few places in the San Francisco Bay
                          17   used daily by recreational swimmers.
                          18          7.       The MGP Waste contamination from the Cannery MGP may present an imminent
                          19   and substantial endangerment to human health and the environment.
                          20          8.       PG&E has known about this endangerment since at least the 1980s. However,

                          21   PG&E has not performed any investigation of the Cannery MGP Site since a minimal

                          22   investigation was done the 1980s. Rather, at the same time as it has acknowledged its liability for

                          23   the Additional MGPs, PG&E has denied owning and operating the former Cannery MGP, despite

                          24   multiple sources of evidence showing that PG&E owned and operated it—including PG&E’s own

                          25   records and a superficial investigation of the site conducted in 1986 by PG&E.

                          26          9.       With the exception of that superficial investigation, which confirmed the existence

                          27   of high level of MGP Wastes on the site, PG&E has steadfastly refused to investigate

                          28   contamination from the Cannery MGP, let alone take any remedial actions concerning it. A
                                                                          COMPLAINT
                                                                                                                                  2
                                    Case 3:20-cv-04629-SK Document 1 Filed 07/10/20 Page 6 of 41



                           1   Consent Decree entered previously in the Additional MGP Litigation specifically excludes the

                           2   area of the Cannery—both offshore and onshore—from its purview.

                           3           10.     Despite being aware of the Cannery MGP and the undeniable signs of

                           4   contamination from it, neither the California Department of Toxic Substance Control (“DTSC”)

                           5   nor any other governmental agency has taken any interest in even questioning PG&E’s obstinate

                           6   refusal to take responsibility. Rather, those agencies have been content to leave it to PG&E—a

                           7   convicted felon that recently plead guilty to multiple manslaughter charges—to determine for

                           8   itself the nature and extent of its responsibilities.

                           9           11.     PG&E made its approach to the Cannery MGP clear: continue to do nothing,
                          10   leaving the existing MGP Wastes and resulting contamination in place.
                          11           12.     Given PG&E’s consistent and stubborn refusal to even acknowledge its
                          12   responsibility for the Cannery MGP, it is necessary that the Court order the relief requested below
SAN FRANCISCO, CA 94111




                          13   in order to address the threats to human health and the environment that MGP Waste
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14   contamination may present on the Cannery MGP Site and its vicinity.
                          15                                                  PARTIES
                          16   I.      Plaintiff
                          17           13.     Plaintiff DAN CLARKE (“Clarke”) is an individual, residing in San Mateo,

                          18   California.

                          19           14.     Clarke habitually visits the areas affected by the contamination alleged in this
                          20   action for aesthetic and recreational enjoyment, visiting the affected area alone and with family,

                          21   friends, and guests from out of town, and he intends to do so in the future.

                          22           15.     Despite having moved 25 miles away two years ago, Clarke still goes into the City

                          23   often to recreate in and enjoy the areas affected by the contamination.

                          24           16.     It is Clarke’s custom to drive to the Marina Green and leave his car there, while

                          25   Clarke, or Clarke and his visitors, walk along the shoreline, including along Aquatic Park. There

                          26   are few places on earth that are more peaceful or inspiring. When Clarke is with others, he likes

                          27   to show off the area he used to call home. When alone, he just thinks about how lucky he is. The

                          28   shoreline from the Golden Gate Bridge around to the Ferry Building are a source of continuing
                                                                             COMPLAINT
                                                                                                                                 3
                                  Case 3:20-cv-04629-SK Document 1 Filed 07/10/20 Page 7 of 41



                           1   pleasure for Clarke. Clarke still loves the northern waterfront of San Francisco, including the area

                           2   in the vicinity of the Cannery MGP Site, and that is one of the reasons he keeps going back there.

                           3          17.     Clarke particularly enjoys the observing the abundant wildlife along the shoreline

                           4   and in the vicinity of Hyde Street Pier, Aquatic Park, and Black Point. His typical wildlife

                           5   observations in the Aquatic Park cove include the various shorebirds, harbor seals, and sea lions.

                           6          18.     When Clarke walks the shoreline, his thoughts go to the amazingly interconnected

                           7   world we live in and how we share this beautiful environment with all God’s creatures.

                           8          19.     Clarke’s recreational and aesthetic enjoyment of the affected area is diminished by

                           9   the contamination from the Cannery MGP and the harm it is causing to the environment of the
                          10   affected area. Clarke believes humans have a responsibility to take care of the environment. The
                          11   MGP contamination from the Cannery MGP diminishes his recreational and aesthetic enjoyment
                          12   of the affected area, and it stresses him to think about the way MGP contamination from the
SAN FRANCISCO, CA 94111




                          13   Cannery MGP is impacting the environment where he recreates and plans to recreate in the
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14   future. The harm that contamination from the Cannery MGP is causing to shorebirds, harbor
                          15   seals, and sea lions in the marine areas offshore of the Cannery MGP site and the reductions it
                          16   causes in their numbers—including through the reduction of herring and other fish on which they
                          17   feed—reduces Clarke’s recreational and aesthetic enjoyment of the area.
                          18          20.     If the contamination from the Cannery MGP was investigated and remediated,
                          19   Clarke’s recreational and aesthetic enjoyment of the area in the vicinity of the Cannery MGP
                          20   would be substantially increased by a reduction or elimination of these harms to the environment.

                          21          21.     Clarke is concerned for others. Clarke’s enjoyment of the affected area is

                          22   diminished by the knowledge that the affected area is contaminated by chemicals toxic to human

                          23   health and the environment. It pains Clarke to know that there are people exposed to MGP Wastes

                          24   from the Cannery MGP through contaminated water, soil, and air. When Clarke sees swimmers

                          25   and rowers taking their regular exercise in the churning waters of Aquatic Park—immediately

                          26   offshore of the Cannery MGP Site—he is worried and frustrated that they are exposed to

                          27   continuing contamination from PG&E’s unremediated MGP Wastes. He is angered by PG&E’s

                          28   unconscionable neglect and failure to have fully informed them, and others, of this threat.
                                                                          COMPLAINT
                                                                                                                                    4
                                     Case 3:20-cv-04629-SK Document 1 Filed 07/10/20 Page 8 of 41



                           1           22.    Clarke intends to visit the affected areas in the future, alone and with guests, for

                           2   his own aesthetic and recreational enjoyment; and such enjoyment would be substantially

                           3   increased if the contamination alleged in this action is addressed; and it is diminished by

                           4   contamination and the harm it causes to human health and the environment.

                           5           23.    After Clarke sold his previous home to PG&E as a result of the contamination of

                           6   the neighborhood and the inability to reach an agreed-upon plan with PG&E for remediating his

                           7   home, Clarke refrained from searching for a new residence along San Francisco’s northern

                           8   waterfront because of the unknown extent of MGP Wastes from the SF Waterfront MGPs and the

                           9   related health risks from possible exposure to unremediated MGP Wastes should he buy another
                          10   home in the area.
                          11           24.    Because of Clarke’s continued interest in seeing the contamination alleged in this
                          12   action fully investigated and remediated, after selling his home to PG&E, Clarke continued to
SAN FRANCISCO, CA 94111




                          13   spend countless hours pursuing an adequate investigation of the contamination through the
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14   Additional MGP Litigation. Clarke now brings this action to ensure the that contamination
                          15   resulting from Cannery MGP is investigated and remediated.
                          16   II.     Defendants
                          17           25.    Defendant PG&E CORPORATION is a corporation organized and existing

                          18   under the laws of the State of California, with its principal place of business in San Francisco,

                          19   California.
                          20           26.    Defendant PACIFIC GAS AND ELECTRIC COMPANY is a corporation

                          21   organized and existing under the laws of the State of California, with its principal place of

                          22   business in San Francisco, California. Pacific Gas and Electric Company is the wholly owned

                          23   operating company of PG&E Corporation.

                          24           27.    Defendants Pacific Gas and Electric Company and PG&E Corporation, with their

                          25   respective predecessors, successors, subsidiaries, and parents, are referred to collectively herein

                          26   as “PG&E” or “Defendants.”

                          27

                          28
                                                                         COMPLAINT
                                                                                                                                 5
                                    Case 3:20-cv-04629-SK Document 1 Filed 07/10/20 Page 9 of 41



                           1             28.   PG&E owned and operated the North Beach MGP, Fillmore MGP, and Cannery

                           2   MGP during the relevant period and is responsible for the contamination caused thereby alleged

                           3   herein.

                           4             29.   At all relevant times, each of the Defendants was an agent, employee, servant,

                           5   partner, alter ego, and/or joint venturer of its co-Defendant in the acts and omissions that have

                           6   caused the injuries to Plaintiff and was at all times, acting within the course and scope of said

                           7   agency, employment, service, partnership, conspiracy, alter ego status, and/or joint venture.

                           8                                            JURISDICTION
                           9             30.   This Court has jurisdiction pursuant to 28 U.S.C. § 1331, as this action arises
                          10   under the laws of the United States, specifically, 42 U.S.C. §§ 6901 et seq.
                          11             31.   An actual controversy exists between the parties within the meaning of 28 U.S.C.
                          12   § 2201. This Court may grant declaratory relief, and additional relief, including an injunction,
SAN FRANCISCO, CA 94111




                          13   pursuant to 28 U.S.C. §§ 2201 and 2202, and 42 U.S.C. § 6972.
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14                                                 VENUE
                          15             32.   Venue lies in this judicial district pursuant to 28 U.S.C. § 1391(e), because a

                          16   substantial part of the events or omissions giving rise to the claims at issue in this action occurred

                          17   in this judicial district. The MGP waste contamination at issue is located in the City and County

                          18   of San Francisco (“CCSF”), including without limitation the Marina and Fisherman’s Wharf

                          19   neighborhoods. Furthermore, PG&E is headquartered in the CCSF.
                          20                                  INTRADISTRICT ASSIGNMENT
                          21             33.   This action substantially arises out of actions in the CCSF. Thus, under Civil L.R.

                          22   3-2(d) this action is to be assigned to the San Francisco or Oakland Division.

                          23                                     FACTUAL BACKGROUND
                          24   I.        PG&E’s Former Operation of MGPs Along the Northern Waterfront of San
                                         Francisco
                          25
                                         A.    Background - MGPs and Toxic and Solid Waste Associated Therewith
                          26
                                         34.   As the name suggests, manufactured gas plants (“MGPs”) were plants that
                          27
                               manufactured gas used for lighting, heating, and cooking purposes throughout most of the
                          28
                                                                          COMPLAINT
                                                                                                                                    6
                                  Case 3:20-cv-04629-SK Document 1 Filed 07/10/20 Page 10 of 41



                           1   nineteenth century and the first half of the 20th century. The manufacturing process for “synthetic

                           2   fuel gases” (also known as “manufactured fuel gas,” “manufactured gas” or simply “gas”)

                           3   typically consisted of the gasification of combustible materials, almost always coal, but also wood

                           4   and oil, and, especially in the later period of their operations, a combination of coal and oil. The

                           5   coal and/or other fuel stock were gasified by heating it in enclosed ovens with an oxygen-poor

                           6   atmosphere. The fuel gases generated were mixtures of many chemical substances, including

                           7   hydrogen, methane, carbon monoxide and ethylene, and could be burnt for heating and lighting

                           8   purposes. Coal gas, for example, also contains significant quantities of unwanted sulfur and

                           9   ammonia compounds, as well as heavy hydrocarbons, and so the manufactured fuel gases needed
                          10   to be purified before they could be used.
                          11           35.     Once manufactured, the gas would be pumped directly to residential and other
                          12   users through pipes. Thus, as is the case with the Cannery MGP at issue here, the plants were
SAN FRANCISCO, CA 94111




                          13   often situated in close vicinity to residential areas.
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14           36.     MGPs commonly (and here) consisted of several component operations/buildings,
                          15   often colloquially referred to collectively as “gas-works,” spread across an area of several city
                          16   blocks. The heart of an MGP was the “retort bench,” which would generally be housed in its own
                          17   building known as the “retort house.” The retort bench was the construction in which the retorts
                          18   were located. Retorts were where the coal and/or other fuel stock would be heated and the gas
                          19   evolved. Depending on the sophistication of the retort, a greater or lesser amount of the fuel stock
                          20   would be carbonized. Within the retort house on top of the retort benches were “hydraulic mains,”

                          21   in which the gas evolved from the fuel stock, as well as MGP tar and ammoniac liquor, would

                          22   collect through pipes that carried off the gas from the retorts. One of the principal purposes of the

                          23   hydraulic mains was to draw off some of the large amounts of MGP tar, with which gas from the

                          24   retorts was laden.

                          25           37.     Even with the drawing off of some MGP tar by the hydraulic mains, the gas

                          26   coming directly from the bench was a noxious soup of chemicals. Components of that soup that

                          27   needed to be reduced in quantity before the gas was distributed included: MGP tar, which could

                          28
                                                                            COMPLAINT
                                                                                                                                   7
                                  Case 3:20-cv-04629-SK Document 1 Filed 07/10/20 Page 11 of 41



                           1   be sold; ammonia vapors, which could also be sold; naphthalene; and hydrogen sulfide. The main

                           2   components of an MGP used to accomplish this reduction were the “purifier” and the “scrubber.”

                           3            38.   Chief among the contaminants that operators sought to remove was hydrogen

                           4   sulfide, which caused the gas to smell like rotten eggs. Thus, the principal purpose of purifiers

                           5   was the reduction of this chemical from the gas. This was originally done through either a dry or

                           6   wet lime process, each involving lime through which the gas was passed. The resulting waste

                           7   from the wet lime process was a material commonly known as “blue billy,” which contains

                           8   cyanides and is recognized as one of the first historical toxic wastes. Blue billy, along with other

                           9   MGP Wastes like MGP tar, debris from MGP facilities, and waste maintenance materials, was
                          10   often disposed of by depositing it into a nearby body of water, such a canal or bay. It was also
                          11   frequently piled into heaps and buried onsite.
                          12            39.   Scrubbers were used principally to remove ammonia from the gas.
SAN FRANCISCO, CA 94111




                          13            40.   Once through the purifier and the scrubber, the gas would then be stored in what
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14   was referred to as “gasholders” made of brick, stone, concrete, steel, or wrought iron, until
                          15   pumped to customers.
                          16            41.   In addition, gas works often had various other facilities within their footprints,
                          17   including: MGP tar refineries, tanks, and vats, which were collectively used to collect, store,
                          18   process through fractional distillation the MGP tar byproduct created in the gas making process,
                          19   recovering tar, benzole, creosote, phenol, and cresols for sale; a “lampblack separator” used to
                          20   extract carbon black for sale from coke, the byproduct that would remain in the retort after

                          21   evolution of the gas; boilers used to generate steam for the powering of MGP operations, often

                          22   through the burning of coke; a generator house, in which electricity would be generated; and oil

                          23   tanks.

                          24            42.   From their inception, MGPs had the reputation for being dirty and polluting, both

                          25   as to the smoke and the waste their operations created. The wastes produced by MGPs are

                          26   persistent in nature, and often still contaminate the site of former MGPs, as well as areas where

                          27   MGP waste was intentionally deposited and/or to which it has migrated. These wastes come in

                          28
                                                                          COMPLAINT
                                                                                                                                  8
                                  Case 3:20-cv-04629-SK Document 1 Filed 07/10/20 Page 12 of 41



                           1   several forms including coal residue solids, MGP tar, blue billy, “ammoniac liquor,” debris from

                           2   MGP facilities, and waste maintenance materials.

                           3             43.   Ammoniac liquor, MGP tar that was not further refined and sold, and washes were

                           4   often allowed to leach into the ground or dumped into waterways. These types of MGP Wastes

                           5   and others were also often buried on site, including in what were referred to as “wells” or “tar

                           6   wells.”

                           7             44.   Coal residue solids and MGP tar contain mixed long-chain aromatic and aliphatic

                           8   hydrocarbons, a byproduct of coal carbonization, types of chemicals that are commonly referred

                           9   to, in the collective, as polycyclic aromatic hydrocarbons or PAHs. Many of the PAHs associated
                          10   with MGP Waste are known carcinogens and are identified as “toxic pollutants” by the United
                          11   States Environmental Protection Agency (“US/EPA”) under 40 C.F.R. § 401.15. PAHs, in
                          12   general, are recognized as extremely hazardous compounds to human health and the environment.
SAN FRANCISCO, CA 94111




                          13   Not only are many known carcinogens, they are also lipophilic, meaning they can dissolve into
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14   fats, a characteristic that allows them to easily cross biological membranes and accumulate inside
                          15   organisms. PAHs are also genotoxic, meaning that once accumulated in an organism they damage
                          16   the genetic information within the organism’s cells, causing mutations.
                          17             45.   Blue billy contains cyanides and lime.
                          18             46.   MGP Wastes also contain significant amounts of lead. Lead was contained in
                          19   feedstocks, and lead from this source is associated with purifier box wastes. Lead was also used
                          20   in paint at MGPs, as caulking for gas holders, in pipework, for roofing, in batteries, and as lead

                          21   arsenate insecticide in MGP facilities. It was also used in maintenance activities where the

                          22   common pit-putty was an equal-parts (by weight) mixture of red lead, white lead, and litharge,

                          23   litharge being another term for lead oxide. Additionally, mortars used in MGP facilities contained

                          24   litharge because of its resistance to the acid environment and coal acid products from coal

                          25   pyrolysis.

                          26             47.   The traditional pathways for contact between these wastes and humans and/or the

                          27   environment include direct contact with contaminated soils, groundwater, and/or aboveground

                          28   water and contact with toxic vapor off-gassing from contaminated soils and/or groundwater.
                                                                          COMPLAINT
                                                                                                                                9
                                  Case 3:20-cv-04629-SK Document 1 Filed 07/10/20 Page 13 of 41



                           1           B.     Overview of the Cannery MGP

                           2           48.    PG&E and its predecessors, for the acts and omissions of whom PG&E has

                           3   successor liability, operated the Cannery MGP from on or around 1898 until at least 1906, when

                           4   it was damaged in the Great Earthquake.

                           5           49.    PG&E and its predecessors owned the Cannery MGP from on or around 1898 until

                           6   1907.

                           7           50.    PG&E and its predecessors produced and stored gas manufactured from coal and

                           8   crude oil at the Cannery MGP.

                           9           51.    Like the Additional MGPs, the Cannery MGP was located on the margin of the

                          10   San Francisco Bay. The Cannery MGP extended into the Bay in an area that is now within the

                          11   square block bounded by Leavenworth St., Hyde St., Jefferson St., and Beach St., designated by

                          12   the CCSF Office of the Assessor-Recorder as Block 10 (“Cannery MGP Site”).
SAN FRANCISCO, CA 94111




                          13           52.    During the time of the Cannery MGP’s operation, a coal wharf existed along its
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14   northern edge, extending into the Bay roughly to the current location of Jefferson St. The former

                          15   locations of similar wharfs of the Additional MGPs owned and operated by PG&E along San

                          16   Francisco’s waterfront are the locations of large quantities of MGP Wastes.

                          17           53.     In addition, a 47,000-gallon crude oil tank was located on the wharf, indicating

                          18   that the crude oil was delivered by boat to the facility.

                          19           54.    The former location of a crude oil tank within the North Beach MGP, located at

                          20   the margin of Gas House Cove (a.k.a. East Harbor), is highly contaminated with a very large

                          21   deposit of MGP tar, which, in turn, has contaminated the groundwater in the area.

                          22           55.    Along Hyde St., on the western edge of the Cannery MGP Site, two gas holders

                          23   existed immediately south of the oil tank. These two gas holding tanks were each 75 feet high and

                          24   each had a 180,000 cubic foot capacity.

                          25           56.    The locations of former gas holders of the North Beach and Fillmore MGPs are

                          26   highly contaminated. At the location of one of the North Beach MGP’s gas holders, a very large

                          27   deposit of MGP tar was discovered in what appeared to the bottom portion of the tank,

                          28
                                                                           COMPLAINT
                                                                                                                               10
                                  Case 3:20-cv-04629-SK Document 1 Filed 07/10/20 Page 14 of 41



                           1   underneath the ground. Groundwater tests in the vicinity showed high levels of contamination

                           2   down gradient from the deposit.

                           3             57.   Down gradient to the west of the former locations of the gas holders was a large

                           4   pipe extending into the Bay that served as a salt water intake for a public bathhouse located

                           5   uphill.

                           6             58.   Purifiers, furnaces, retorts, and other facilities were located east of the gas holding

                           7   tanks in the main building of the facility.

                           8             59.   At the bottom of the northwest corner of the main building of the Cannery MGP

                           9   structure, a large drainage flume extended to the approximate shoreline. At the flume’s terminus
                          10   was a waste pit well.
                          11             60.   Solids and other wastes from MGP operations were stored onsite and were used to
                          12   fill approximately half of the eastern portion of the facility, extending beyond the shoreline and
SAN FRANCISCO, CA 94111




                          13   into the San Francisco Bay.
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14             61.   The below Sanborn map, dating from 1899, shows the general layout of the
                          15   Cannery MGP and the location of the shoreline at the time (denoted by a darkened line running
                          16   through the plotted, but as-of-then non-existent city blocks). The gas holders are the large circles
                          17   on the left, the waste dump is in the middle of the right side and is labeled with the number
                          18   “1583” and the words “Refuse fill.”
                          19
                          20

                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28
                                                                             COMPLAINT
                                                                                                                                     11
                                  Case 3:20-cv-04629-SK Document 1 Filed 07/10/20 Page 15 of 41



                           1

                           2

                           3

                           4

                           5

                           6

                           7

                           8

                           9
                          10

                          11

                          12
SAN FRANCISCO, CA 94111




                          13
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                                      62.      From approximately 1898, the Cannery MGP was owned operated by the
                          14
                               Equitable Gas Light Company (“Equitable”).
                          15
                                      63.      In 1903, San Francisco Gas and Electric Company (“SFG&E”) acquired Equitable
                          16
                               and the Pacific Gas Improvement Company (the owner and operator of the Fillmore MGP since
                          17
                               1882) on the basis of exchange of stock and assumption of liabilities by the surviving entity,
                          18
                               SFG&E.
                          19
                                      64.      Prior to 1903, SFG&E owned the North Beach MGP and competed with the
                          20
                               Cannery MGP, the Fillmore MGP, as well as other MGPs.
                          21
                                      65.      PG&E has not disputed responsibility for the Fillmore MGP and the contamination
                          22
                               caused by it.
                          23
                                      66.      In contrast, PG&E has denied ever owning or operating the Cannery MGP.
                          24
                                      67.      In fact, SFG&E owned and operated the Cannery MGP, including as a reserve
                          25
                               facility, following SFG&E’s acquisition of Equitable through SFG&E’s merger, in 1905, with
                          26
                               California Gas & Electric Company.
                          27

                          28
                                                                        COMPLAINT
                                                                                                                             12
                                  Case 3:20-cv-04629-SK Document 1 Filed 07/10/20 Page 16 of 41



                           1           68.    That merger formed Pacific Gas & Electric Company, which continued to own and

                           2   operate the Cannery MGP until it was destroyed in the Great Earth Quake of 1906.

                           3           69.    Following demolition of the Cannery MGP after the Great Earthquake, the Haslett

                           4   Warehouse was constructed at the Cannery MGP Site and was used in conjunction with the Del

                           5   Monte Canning Company, which occupied a nearby building.

                           6           70.    The present-day shoreline is located approximately 250 feet downgradient and to

                           7   the north of the Cannery MGP Site.

                           8           71.    Today, the Cannery MGP Site is owned by the National Park Service (“NPS”).

                           9   The property is included within the boundaries of the San Francisco Maritime National Historical
                          10   Park, and is home to the 252-room Argonaut Hotel, multiple restaurants, a See’s Candies shop,
                          11   and a National Park Visitor Center.
                          12           72.    NPS performed at least one soil sample test at the Cannery MGP Site in 1985. The
SAN FRANCISCO, CA 94111




                          13   results of that test indicated extraordinarily high levels of “creosote”—a now-dated term typically
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14   used to describe MGP tar wastes. Contemporaneous communications regarding the 1985 test
                          15   results observed that the contamination was six times higher than the level considered to be a
                          16   suspected source of groundwater contamination.
                          17           73.    The next year, 1986, PG&E performed limited sampling of surface soils at the site.
                          18   The results corroborated the NPS’ testing taken the prior year and revealed a very high level of
                          19   PAHs, lead, and other toxins, even at the surface of the site’s soil.
                          20           74.    Despite these test results confirming contamination by MGP wastes, which PG&E

                          21   shared with US/EPA and Regional Water Board, neither NPS, PG&E, nor any regulatory agency

                          22   has performed any additional testing for MGP contamination or remediation of the Cannery MGP

                          23   Site.

                          24           75.    Instead, while acknowledging its likely liability for contamination caused by the

                          25   Cannery MGP in internal documents, PG&E has publically denied any responsibility for the

                          26   Cannery MGP, and pointedly refused to investigate the confirmed threat in the court mediated

                          27   investigation that occurred as part of the Additional MGP Litigation or address it in the Consent

                          28   Decree entered in that case. PG&E has abandoned not just its legal responsibility to remedy its
                                                                           COMPLAINT
                                                                                                                                 13
                                  Case 3:20-cv-04629-SK Document 1 Filed 07/10/20 Page 17 of 41



                           1   contamination from the Cannery MGP, but also its obligation as a government-created monopoly

                           2   to act in the public interest.

                           3           76.     When PG&E began to notify San Francisco residents of contamination from the

                           4   MGPs along San Francisco’s northern waterfront in the early 2010s, it did not disclose its former

                           5   ownership and operation of the Cannery MGP.

                           6           77.     The Cannery MGP Site is contaminated and is the source of MGP Wastes that are

                           7   being transported by groundwater that passes through the Cannery MGP Site down gradient into

                           8   the Bay, including into the waters of Aquatic Park—which is effectively an enclosed bay that

                           9   experiences substantially less mixing and dilution than unenclosed portions of San Francisco Bay.
                          10           78.     This contamination both on and off shore is PG&E’s responsibility and may
                          11   present and imminent and substantial endangerment to human health—including that of the many
                          12   swimmers that use Aquatic Park—and the environment—including marine organisms in the areas
SAN FRANCISCO, CA 94111




                          13   immediately offshore and the birds, mammals, and fish that feed on them.
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14           79.     However, the nature and extent of the MGP Waste contamination remains
                          15   undefined, and PG&E has refused responsibility to investigate the Cannery MGP Site—let alone
                          16   clean up what is found.
                          17           C.      Investigations of the Additional MGPs Operated by PG&E at the Same Time
                                               and in the Same Area as the Cannery MGP Further Corroborate the
                          18                   Contamination of the Cannery MGP Site
                          19                   1.      North Beach MGP
                          20           80.     The North Beach MGP site is comprised of at least four city blocks bounded by

                          21   Marina Boulevard, Buchanan Street, North Point Street, Laguna Street, Bay Street, and Webster

                          22   Street, and is located approximately ten city blocks west of the Cannery MGP. PG&E produced

                          23   gas at the North Beach MGP near the area north of Bay and Buchanan Streets until at least April

                          24   1906, when it was damaged in the Great Earthquake. Following the earthquake, PG&E used the

                          25   gasholders at the site to store and distribute gas that was manufactured at the Beach Street MGP

                          26   and piped to the gasholders at the North Beach MGP.

                          27           81.     The North Beach MGP’s gasworks included a large retort house, a purifying

                          28   house, scrubbers, tar wells, gas holders, deep wells, and crude petroleum tanks, including one
                                                                        COMPLAINT
                                                                                                                               14
                                  Case 3:20-cv-04629-SK Document 1 Filed 07/10/20 Page 18 of 41



                           1   near the CCSF-owned marina in an inlet of San Francisco Bay (“Gashouse Cove”). The latter

                           2   crude petroleum tank was built on an artificial earthen mole that extended into the Bay. The tar

                           3   wells were used by PG&E as means of disposing of MGP tar wastes underground in the vicinity

                           4   of the water table.

                           5          82.     The North Beach MGP also included facilities titled as “tar refinery,” “tar tanks,”

                           6   “tar vats,” and “tar well,” as recorded in a contemporaneous map created following the 1906

                           7   earthquake.

                           8          83.     Following the Great Earthquake of 1906, PG&E demolished the structures that

                           9   were not in continued use and disposed of the MGP Wastes created through their demolition on
                          10   the North Beach MGP site or in its immediate vicinity.
                          11          84.     Investigations thus far conducted within the North Beach MGP Site and areas in its
                          12   immediate vicinity, including offshore, show very significant levels of MGP Waste
SAN FRANCISCO, CA 94111




                          13   contamination. This includes: large deposits of MGP Waste contamination that has been
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14   characterized as MGP tar; large amounts of MGP Waste contamination in the soils, including
                          15   solid MGP Waste containing high levels of PAHs; and high levels of groundwater MGP Waste
                          16   contamination. The North Beach MGP site and areas in its immediate vicinity are now primarily
                          17   residential with some small commercial buildings including at least one school.
                          18                  2.      Fillmore MGP
                          19          85.     The Fillmore MGP site is comprised of at least four city blocks bounded by
                          20   Fillmore Street, Cervantes Street, Mallorca Way, Pierce Street, and Toledo Way, and is located

                          21   approximately twelve city blocks west of the Cannery MGP. PG&E owned and operated the

                          22   Fillmore MGP near the area west of Fillmore and Bay Streets until at least April 1906, when it

                          23   was damaged in the Great Earthquake. The Marina Middle School is located on part of this site.

                          24          86.     Following the Great Earthquake of 1906, PG&E demolished the structures that

                          25   were not in continued use and disposed of the MGP Wastes created thereby on the Fillmore MGP

                          26   Site or in its immediate vicinity.

                          27          87.     Like the Cannery MGP, the Fillmore MGP included a wharf used to supply coal

                          28   and other supplies. In the mid-1800s, a seawall, named Fair’s Seawall, was constructed on the
                                                                         COMPLAINT
                                                                                                                                15
                                  Case 3:20-cv-04629-SK Document 1 Filed 07/10/20 Page 19 of 41



                           1   north edge of what is now Marina Green. Until approximately 1912, behind this seawall there was

                           2   a “lagoon” in the area now diagonally bisected by Cervantes St., into which the Fillmore MGP's

                           3   wharf jutted.

                           4          88.      Investigations thus far conducted indicate significant soil contamination in the

                           5   historical footprint of the Fillmore MGP and its vicinity, including highly elevated levels of

                           6   PAHs and other toxins, as well as large MGP tar deposits within what was the artificial bay and is

                           7   now fill on which residents of the Marina live.

                           8                   3.      Beach Street MGP
                           9          89.      The Beach Street MGP site is comprised of an area in the vicinity of Beach and
                          10   Powell Streets in the Fisherman’s Wharf neighborhood of San Francisco, and is located
                          11   approximately four city blocks east of the Cannery MGP Site. PG&E owned and operated the
                          12   MGP until at least the mid-1950s when the property was sold and redeveloped for commercial
SAN FRANCISCO, CA 94111




                          13   use. A hotel currently occupies portions of the site.
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14          90.      The Beach Street MGP included, inter alia, a gasworks with numerous purifying
                          15   tanks, scrubbers, exhaust rooms, three oil tanks, two gas holders, a generator, gas turbines, and a
                          16   lamp black separator.
                          17          91.      The Beach Street MGP operated as a coke and gas producing facility. Th e
                          18   earthquake and fires of 1906 did not result in significant damage to the Beach Street MGP. A
                          19   1913 map shows the layout of the PG&E Beach Street MGP, with a 2,000,000 cubic foot (“cf”)
                          20   gas holder and a 200,000 cf gas holder in the eastern portion of the site, several purifying tanks in

                          21   the center of the site, three oil tanks in the northwestern corner of the site, and lampblack

                          22   separators in the southwest. The Beach Street MGP operated until approximately 1931.

                          23          92.      The Beach Street MGP was built on fill, and for a substantial portion of its

                          24   operations, abutted the shoreline of the Bay.

                          25          93.      Testing in 1997 at a hotel across the street from Pier 39, in the historic location of

                          26   the Beach Street MGP, found exceptionally high PAHs in soil and severe contamination of

                          27   groundwater, attributable to PG&E’s Beach Street MGP.

                          28
                                                                           COMPLAINT
                                                                                                                                    16
                                     Case 3:20-cv-04629-SK Document 1 Filed 07/10/20 Page 20 of 41



                           1            94.    Investigations conducted more recently have indicated a very significant MGP

                           2   contamination on or in the vicinity of the Beach Street MGP. This includes extensive

                           3   contamination offshore of the site, including large MGP tar deposits that appear to emanate from

                           4   a disposal pipe that carried waste from the Beach Street MGP to the Bay.

                           5            95.    The Cannery MGP similarly had, at the bottom of the northwest corner of the main

                           6   building of the Cannery MGP structure, a large drainage flume extended to the approximate

                           7   shoreline. At the flume’s terminus was a waste pit well.

                           8   II.      PG&E Handled, Stored, Treated, Transported and/or Disposed of Solid and/or
                                        Hazardous MGP Wastes at the Cannery MGP Sites and/or in the Vicinity Thereof
                           9
                                        96.    During the course of PG&E’s ownership and operation of the Cannery MGP and
                          10
                               upon its closure of the Cannery MGP, PG&E handled, stored, treated, transported and/or disposed
                          11
                               of solid and/or hazardous MGP wastes at the Cannery MGP Sites and/or the vicinity thereof.
                          12
                                        97.    In addition, during the course of PG&E’s predecessors’ ownership and operation
SAN FRANCISCO, CA 94111




                          13
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                               of the Cannery MGP, PG&E’s predecessors handled, stored, treated, transported and/or disposed
                          14
                               of solid and/or hazardous MGP wastes at the Cannery MGP Site and/or the vicinity thereof.
                          15
                                        98.    PG&E is liable for the contamination caused by these actions of its predecessors.
                          16
                                        99.    The operation of the Cannery MGP centered on the separation of gas from coal
                          17
                               and/or crude oil and then the purification of the gas. During these processes, PG&E and its
                          18
                               predecessors created, handled, stored, transported and/or disposed of at various locations within
                          19
                               the grounds of the Cannery MGP Site and/or in the vicinity thereof significant amounts of solid
                          20
                               and hazardous toxic wastes.
                          21
                                        100.   During the course of PG&E’s and its predecessors’ operation of the Cannery
                          22
                               MGP, debris from damaged facilities as well as unused maintenance materials, which included
                          23
                               high levels of PAHs and other toxic substances, were stored, transported, and disposed of by
                          24
                               PG&E and its predecessors on the Cannery MGP Site and in the immediate vicinity thereof.
                          25
                                        101.   When portions of the facilities of the Cannery MGP were decommissioned and
                          26
                               demolished by PG&E, the demolition debris, which included high levels of PAHs, and other toxic
                          27

                          28
                                                                          COMPLAINT
                                                                                                                                   17
                                  Case 3:20-cv-04629-SK Document 1 Filed 07/10/20 Page 21 of 41



                           1   substances, were stored, transported, and disposed of by PG&E on the Cannery MGP Site and in

                           2   the immediate vicinity thereof.

                           3          102.    Accordingly, the limited sampling on the Cannery MGP Site and in the immediate

                           4   vicinity thereof has revealed high concentrations of MGP Wastes. The results of the far more

                           5   extensive investigations of the Additional MGPs strongly corroborates the existence of MGP

                           6   Wastes on the Cannery MGP Site and its vicinity, including areas offshore thereof.

                           7   III.   The Solid and/or Hazardous MGP Wastes Handled, Stored, Treated, Transported
                                      by, and/or Disposed of by PG&E at the Cannery MGP Site and/or in the Vicinity
                           8          thereof Present, and/or May Present, an Imminent and Substantial Endangerment to
                                      Health and/or the Environment
                           9
                          10          103.    PG&E’s and its predecessors’ handling, storage, treatment, disposal and/or

                          11   transportation of solid and/or hazardous MGP wastes at the Cannery MGP Sites and/or the

                          12   vicinity thereof has resulted in the contamination of the soil and groundwater of the terrestrial
SAN FRANCISCO, CA 94111




                          13   portions of those locations. This contamination presents an imminent and substantial
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14   endangerment to health and/or the environment and/or may present an imminent and substantial

                          15   endangerment to health and/or the environment in the future.

                          16          104.    In the very limited locations where sampling has been conducted, contaminants

                          17   associated with former MGP operations have been detected in soils within the footprint of the

                          18   Cannery MGP Site. The results of the far more extensive investigations of the Additional MGPs

                          19   strongly corroborates the existence of MGP Wastes on the Cannery MGP Site and its vicinity,
                          20   including areas offshore thereof.

                          21          105.    The concentrations of the MGP Waste contaminants detected to date are

                          22   significant and pose an imminent and substantial endangerment to both human health and the

                          23   environment, and/or may present an imminent and substantial endangerment to health and/or the

                          24   environment in the future.

                          25          106.    The full extent of the contamination associated with the Cannery MGP has not yet

                          26   been defined. It is highly probable that additional significant levels of contamination exist in areas

                          27   the within Cannery MGP Site and its vicinity that would also pose an imminent and substantial

                          28
                                                                          COMPLAINT
                                                                                                                                    18
                                  Case 3:20-cv-04629-SK Document 1 Filed 07/10/20 Page 22 of 41



                           1   endangerment to human health and the environment, and/or may present an imminent and

                           2   substantial endangerment to health and/or environment in the future.

                           3          107.    Notably, and as detailed further herein, PG&E vigorously refused to include the

                           4   Cannery MGP Site and its vicinity in the areas to be investigated through the earlier court

                           5   mediated investigation that occurred as part of the Additional MGP Litigation. PG&E has not

                           6   otherwise investigated the site or its vicinity—voluntarily or otherwise.

                           7          108.    The Consent Decree entered in the Additional MGP Litigation specifically

                           8   excludes from its scope contamination caused by the Cannery MGP. Moreover, its provisions

                           9   requiring PG&E to investigate and remediate shoreline contamination also exclude the terrestrial
                          10   shoreline in front of and adjacent to the Cannery MGP, and its provisions requiring PG&E to
                          11   investigate and remediate offshore areas specifically exclude the area between Van Ness Avenue
                          12   and Pier 45—the area of the San Francisco Bay offshore of the Cannery MGP Site.
SAN FRANCISCO, CA 94111




                          13          D.      MGP Waste Disposed by PG&E on and/or in the Vicinity of the Cannery
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                                              MGP Site Has Contaminated the Sediment of Tidal and Submerged Lands in
                          14                  the Bay and Groundwater that Is Hydrologically Connected to the Bay
                          15          109.    The Cannery MGP, like all of the SF Waterfront MGPs, was located in whole or in

                          16   substantial part beyond the historical shoreline of the Bay on fill that has a very shallow

                          17   groundwater table of less than 10 or 15 feet below the surface. During its operation, facilities at

                          18   the Cannery MGP were either abutting the shoreline or within a couple hundred feet of it. Some

                          19   of the Cannery MGP’s facilities, including the 47,000-gallon crude oil tank on a wharf, were
                          20   located offshore of the then-contemporary shoreline. Although the historic shoreline has since

                          21   been filled in, the Cannery MGP Site remains less than one city block south of the current

                          22   shoreline (approximately 250 feet away) and up gradient of ground water flows to the shoreline.

                          23          110.    The Cannery MGP site has similar contamination from MGP Wastes as the

                          24   analogously-situated Additional MGPs. Where testing of tidal and submerged lands has been

                          25   undertaken in the vicinity of the Fillmore MGP, North Beach MGP, and Beach Street MGP, the

                          26   results have confirmed the existence of MGP Wastes with high levels of total extractable

                          27   petroleum hydrocarbons (TEPH) and PAHs in the sediments of the tested areas. For instance, in

                          28   those locations, high levels of TEPHs and PAHs in groundwater are concentrated around and
                                                                          COMPLAINT
                                                                                                                                 19
                                  Case 3:20-cv-04629-SK Document 1 Filed 07/10/20 Page 23 of 41



                           1   downgradient from particular locations, indicating that contamination originates and flows from

                           2   discrete MGP tar deposits.

                           3          111.    Where PG&E has conducted soil tests at depths of approximately 10 feet at the

                           4   other MGP sites along San Francisco’s northern waterfront, it has found MGP Wastes containing

                           5   high concentrations of PAHs, even though much of it was disposed over a hundred years ago.

                           6   Given the prevalence of MGP Wastes in the areas within and around the MGP sites that PG&E

                           7   has investigated, it is highly probable that MPG Waste with similarly high levels of PAHs and

                           8   TEPHs exist throughout the soils of areas in and around the Cannery MGP Site, which has not yet

                           9   been tested in any significant way.
                          10          112.    The origin of this contamination is both through the direct disposal of MGP Waste
                          11   into the water by PG&E during the operations of the Cannery MGP, including into the waters of
                          12   Aquatic Park, and through the ongoing migration of MGP Waste from terrestrial locations where
SAN FRANCISCO, CA 94111




                          13   the waste was disposed via groundwater flowing through the disposed wastes and/or other
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14   mechanisms. Testing results from tidal and submerged lands in the vicinity of the Fillmore MGP
                          15   and North Beach MGP indicate that contaminants levels fluctuate seasonally, confirming that
                          16   groundwater flows transport MGP Waste contamination.
                          17          113.    The same process occurs at the Cannery MGP Site. As groundwater flows through
                          18   the soil of the Cannery MGP Site, the functional equivalent of a direct discharge occurs: PAHs
                          19   partition from the MGP Wastes and then are transported in the groundwater as it flows towards
                          20   and ultimately into the Bay, which is approximately 250 feet downgradient of the Cannery MGP

                          21   Site. This groundwater is hydrologically connected to the San Francisco Bay, flowing into the

                          22   Bay, and conveying MGP Waste disposed by PG&E on the MGP Sites into the Bay.

                          23          114.    The Cannery MGP Site is located in San Francisco’s Northshore Groundwater

                          24   Basin. The Northshore Groundwater Basin is open to the San Francisco Bay. Groundwater in the

                          25   Northshore Groundwater Basin flows roughly to the Northwest into the Bay and is known to be

                          26   subject to seawater intrusion. Thus, contamination in such groundwater contaminates the Bay.

                          27   Once it reaches the Bay, a certain amount of the PAH contamination will remain in the water

                          28
                                                                        COMPLAINT
                                                                                                                              20
                                  Case 3:20-cv-04629-SK Document 1 Filed 07/10/20 Page 24 of 41



                           1   column, while the remainder will partition into the sediment, until it partitions back into the water

                           2   column or something else, like a fish egg or larva.

                           3           115.    PG&E has affirmatively omitted and vigorously resisted testing of the

                           4   groundwater at the Cannery MGP Site. However, where PG&E and/or others have tested

                           5   groundwater within and near the footprint of the Additional MGP sites, the groundwater has been

                           6   shown to contain high levels of PAH contamination as a result of MGP Waste. Such tests suggest

                           7   a very high certainty that PAHs are migrating from the Cannery MGP Site to other locations via

                           8   contaminated groundwater.

                           9           E.      MGP Wastes Cause Direct Harm to Herring in the Vicinity of the Cannery
                                               MGP Site, Causing Cascading Negative Impacts to the Many Other Marine
                          10                   Species that Rely on Herring as a Food Source
                          11
                                       116.    Pacific herring (Clupea pallasii) are a keystone species in the pelagic food web.
                          12
                               This is due to their traditionally very high levels of productivity and interactions with a high
SAN FRANCISCO, CA 94111




                          13
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                               number of predators and prey. Thus, herring are an important source of food for many other
                          14
                               species and serve as a bridge between plankton and other small food sources and larger animals,
                          15
                               including larger fish, mammals, and a wide variety of bird species.
                          16
                                       117.    Sub-adult and adult herring in schools are one of the major fodder animals of the
                          17
                               sea, providing food for salmon, sharks, lingcod, and other fish species, as well as for sea birds,
                          18
                               sea lions, and whales. Herring eggs are a major source of food in the areas where they are laid for
                          19
                               various types of fish, including sturgeons, smelts, surfperches, and crabs, as well as for birds,
                          20
                               including California gulls, mew gulls, glaucous-winged gulls, western gulls, American coots, and
                          21
                               surf scoters.
                          22
                                       118.    The San Francisco Bay is the main spawning and rearing habitat for the largest
                          23
                               coastal population of Pacific herring along the continental United States. The San Francisco Bay
                          24
                               herring fishery has been carefully managed for decades to ensure that a sufficient number of fish
                          25
                               are allowed to escape to both ensure the long-term viability of the stock and to ensure there are
                          26
                               sufficient herring and herring eggs available for predators.
                          27

                          28
                                                                          COMPLAINT
                                                                                                                                   21
                                  Case 3:20-cv-04629-SK Document 1 Filed 07/10/20 Page 25 of 41



                           1            119.   Herring traditionally spawn—laying their eggs to be fertilized, develop, and hatch

                           2   into larval herring—in the substrate along the San Francisco waterfront, including areas in the

                           3   immediate vicinity of the Cannery MGP Site and areas South and East along the waterfront as far

                           4   as Hunter’s Point.

                           5            120.   PAHs are very hazardous compounds and, owing to their lipophilicity—the ability

                           6   to dissolve into fats—they can easily cross biological membranes and accumulate inside

                           7   organisms, causing damage to the genetic material. PAHs are referred to as “genotoxic”—

                           8   meaning they damage the genetic information within a cell, causing mutations.

                           9            121.   PAHs are known to have devastating effects to herring productivity and
                          10   abundance, killing the fertilized eggs and larva that come in contact with them, including through
                          11   a process known as photo-enhanced toxicity, and leading to the long-term weakening of
                          12   swimming capacity of those fish that survive.
SAN FRANCISCO, CA 94111




                          13            122.   Every year, herring return to the San Francisco Bay to spawn. Like many
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14   anadromous fish, the herring that return to the Bay were born in the Bay. Furthermore, a herring
                          15   born in the Bay will return to spawn in the Bay in as many as eight yearly seasons. Thus, a loss of
                          16   fertilized herring eggs or larval herring can have significant negative population consequences
                          17   almost indefinitely into the future.
                          18            123.   Herring spawning East and South along the waterfront are also known to be
                          19   washed, along with their fertilized eggs, out and around the waterfront to areas adjacent to the
                          20   Cannery MGP Site where they often come to rest on the sediments of tidal and submerged lands

                          21   there.

                          22            124.   As to herring in particular, significant scientific research—much of it catalyzed by

                          23   oil spills—has shown that when fertilized herring eggs and larval herring are exposed to PAHs,

                          24   very significant levels of mortality occur both acutely and over-time. In other words, PAH

                          25   exposure both kills off a large portion of exposed fertilized eggs and larva and weakens those fish

                          26   that survive the initial insult, decreasing the long-term survival of the fish, which, in turn,

                          27   decreases the period of ecological services that the fish can provide. A healthy herring can return

                          28
                                                                          COMPLAINT
                                                                                                                                  22
                                  Case 3:20-cv-04629-SK Document 1 Filed 07/10/20 Page 26 of 41



                           1   to spawn in the San Francisco Bay every year for eight years or more. A fish killed at birth will

                           2   return zero times to spawn; a fish that survives exposure but is weakened will return fewer times.

                           3            125.   Thus, the loss of herring eggs and larva has a multiyear ripple effect throughout

                           4   the San Francisco Bay herring stock, which, in turn causes rippling effects throughout the marine

                           5   ecosystem.

                           6            126.   One of the mechanisms by PAHs negatively affect herring is through a process

                           7   known as “phototoxicity” or “photo enhanced toxicity.” PAHs, due to their lipophilicity are

                           8   uptaken into the cells of fertilized herring eggs and larval herring. Fertilized herring eggs and

                           9   larval herring are translucent; thus, sunlight enters the cells of fertilized herring eggs and larval
                          10   herring. When the cells of fertilized herring eggs and herring larvae into which PAHs have been
                          11   uptaken are exposed to sunlight, a chemical reaction occurs, causing the oxygen molecules
                          12   contained within such cells to reverse their orientation. Once reversed these oxygen molecules
SAN FRANCISCO, CA 94111




                          13   essentially burn the cells from the inside out, causing dramatic and generally mortal impacts to
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14   fertilized eggs and embryos. This effective “energization” of uptaken PAHs by sunlight means
                          15   that even an uptake of a small quantity of conventionally measured PAHs, below that which
                          16   would be expected to have lethal effects, causes lethal mortality in herring eggs and larva.
                          17            127.   This and other mechanisms cause exposure to PAHs to be a virtual death sentence
                          18   for most exposed fertilized herring eggs and larval herring, with stock-based effects felt for years
                          19   after.
                          20            128.   In addition, recent studies have indicated that other petroleum product

                          21   components, in addition to PAHs, that are contained in, especially, low grade refined petroleum

                          22   products like bunker fuel have lethal phototoxic effects on herring eggs and larva. Coal tar is

                          23   recognized as one of the most toxic substances used to make bunker fuel, leading some regulatory

                          24   authorities to ban the sale of bunker fuel containing it.

                          25            129.   Thus, the MGP Waste contamination of the waters of the Bay and the sediment of

                          26   the tidal and submerged lands thereof presents, and/or may present, an imminent and substantial

                          27   endangerment to the environment of the Bay, including its herring population. Exposure of

                          28   fertilized herring eggs and herring larva to the PAHs and other toxic chemicals in the MGP
                                                                           COMPLAINT
                                                                                                                                    23
                                  Case 3:20-cv-04629-SK Document 1 Filed 07/10/20 Page 27 of 41



                           1   Wastes has caused, and is reasonably certain in the future to cause reductions in the productivity

                           2   and abundance and survival of the San Francisco Bay herring stock, with related long-term

                           3   consequences for the health and survival of other marine species that rely on herring.

                           4          130.    The endangerment that the MGP Wastes presents, and/or may present in the

                           5   future, to the San Francisco Bay herring stock, in turn, endangers, and/or may endanger in the

                           6   future, the various other species that depend on the herring and the proper functioning of the

                           7   pelagic food web as a whole.

                           8          131.    Among the animals that depend on herring for food are the birds and marine

                           9   mammals that Clarke enjoys observing when he visits the area of the Cannery MGP and which he
                          10   wishes to enjoy observing in the future.
                          11   IV.    PG&E’s Conduct with Regards to the SF Waterfront MGPs Requires the
                                      Establishment of an Environmental Remediation Trust to Manage the Investigation
                          12          and Remediation of the Cannery MGP Site
SAN FRANCISCO, CA 94111




                          13          132.    PG&E has continually avoided its responsibility to comprehensively investigate
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14   and remediate MGP Wastes at the SF Waterfront MGP sites and the vicinity thereof.

                          15          133.    PG&E has acknowledged its responsibility for investigating and cleaning up the

                          16   Cannery MGP in internal documents.

                          17          134.    However, publicly PG&E has denied even owning or operating the Cannery MGP.

                          18          135.    This opportunistic characterization of the facts depending on the audience

                          19   demonstrates that PG&E cannot be trusted to adequately investigate and remediate the Cannery
                          20   MGP even if ordered to do so, but rather must be ordered to fund an environmental remediation

                          21   trust (“ERT”) that will engage in such actions.

                          22          136.    The need for establishment of an ERT to investigate and remediate the Cannery

                          23   MGP is further demonstrated by PG&E’s conduct with regards to the Additional MGPs.

                          24          137.    PG&E has demonstrated that when left to its own devices—whether or not any

                          25   regulatory agency is purportedly supervising it—it will do everything possible to avoid

                          26   adequately investigating or remediating the contamination it is responsible for. This conduct

                          27   further demonstrates that the creation of an independent ERT is needed to ensure that

                          28   contamination from the Cannery MGP is adequately and efficiently investigated and remediated.
                                                                          COMPLAINT
                                                                                                                                24
                                  Case 3:20-cv-04629-SK Document 1 Filed 07/10/20 Page 28 of 41



                           1          A.      In 1991, PG&E Took Advantage of Divided and Weak State Regulatory
                                              Agencies to Affirmatively Avoid Testing and Remediating MGP Wastes in
                           2                  Suspected Locations Around the Marina Substation

                           3          138.    In 1984, the US/EPA identified a number of former MGP sites across the country

                           4   that could pose a threat to health or the environment.

                           5          139.    In 1986, PG&E and the US/EPA met and discussed a plan for investigating and

                           6   remediating MGP sites in PG&E’s service area. PG&E’s plan included coordination with the

                           7   California Environmental Protection Agency (“Cal/EPA”).

                           8          140.    US/EPA has a policy to transfer the administration of national programs to state

                           9   and local governments to the fullest extent possible. Consistent with that policy, US/EPA deferred

                          10   to Cal/EPA the responsibility for oversight of testing and remediation of the Additional MGP

                          11   Sites. The US/EPA has not been involved since.

                          12          141.    Subsequently, two branches of Cal/EPA became involved in these investigations:
SAN FRANCISCO, CA 94111




                          13   the DTSC and the RWQCB.
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14          142.    PG&E took advantage of ineffective regulation by Cal/EPA when the Marina

                          15   Substation, a very small part of the North Beach MGP, was tested in 1991.

                          16          143.    DTSC was the lead agency for oversight and classified the project as a State

                          17   Response or National Priority List (“NPL”).

                          18          144.    Testing of the Marina Substation revealed significant PAHs in soil and

                          19   groundwater.

                          20          145.    A 1991 RWQCB memo clearly and unambiguously indicated that PG&E needed

                          21   to test the wider area for MGP contamination, and stated: “should watch this case. I’m concerned

                          22   that DTSC will sign off or not push [groundwater and environmental] risk issues. Also ‘side’

                          23   boundry [sic] definition could become an issue (RWQCB vs. DTSC).”

                          24          146.    DTSC did attempt to “push” the risk issues initially—but ultimately failed. The

                          25   Site Evaluation Tracking Sheet written by DTSC in December 1991 was unambiguous. It stated

                          26   inter alia: “chemicals of concern are present in soil and groundwater . . . Additional

                          27   investigations needed regarding sources and/or transport of chemicals in soil and

                          28   groundwater . . . [Preliminary Endangerment Assessment] high priority . . . Further investigation
                                                                          COMPLAINT
                                                                                                                                25
                                  Case 3:20-cv-04629-SK Document 1 Filed 07/10/20 Page 29 of 41



                           1   must include entire 9.5 acres [North Beach MGP site] . . . Confirmed groundwater contamination

                           2   at the site.”

                           3            147.   Then in June 1992, DTSC wrote a strongly worded letter to PG&E stating that

                           4   further action across the larger site was necessary. The letter cited the significant levels of PAHs

                           5   found in both soil and groundwater. It said these were hazardous substances known to cause

                           6   cancer. The letter emphasized the threat to health and the environment. DTSC wanted PG&E to

                           7   test both soil and groundwater across the entire 9.5 acre site. The letter was a call to action.

                           8            148.   Notwithstanding its strongly worded letter, DTSC did not pursue the matter

                           9   further, and PG&E ignored the request. The result was that no remediation of the substation—let
                          10   alone even an investigation of the entire North Beach MGP Site—was done by PG&E for twenty
                          11   years.
                          12            149.   DTSC effectively closed its file on the Marina Substation in 1992, and took no
SAN FRANCISCO, CA 94111




                          13   action to refer the investigation to RWQCB.
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14            150.   These actions (and failures to act) by state regulatory agencies, in 1991-92,
                          15   allowed PG&E to affirmatively avoid testing and remediating toxic MGP Wastes in the North
                          16   Beach MGP Site that have been endangering the health and the environment for over twenty
                          17   years. As DTSC suspected then, but did nothing about, it is now known that the larger area does,
                          18   in fact, contain significant contamination from MGP Waste in soil and groundwater. Furthermore,
                          19   extensive remediation has been necessary at almost every site investigated in the North Beach
                          20   MGP Site to date.

                          21            B.     In 1997, PG&E Used Questionable Means to Skirt State Regulatory Agencies
                                               and Affirmatively Avoid Testing and Remediating MGP Wastes in Suspected
                          22                   Locations Around the Gaslight Building
                          23            151.   Adjacent to the Marina Substation portion of the North Beach MGP and sharing a

                          24   large border is a property known as the Gaslight Building. The Gaslight Building is private

                          25   property and ownership was changing hands in 1997. An investigation was initiated because one

                          26   of the lenders was concerned about potential liability from contamination on the property.

                          27

                          28
                                                                           COMPLAINT
                                                                                                                                  26
                                  Case 3:20-cv-04629-SK Document 1 Filed 07/10/20 Page 30 of 41



                           1           152.    As noted elsewhere herein, the 1997 testing of the Gaslight Building revealed

                           2   significant PAHs from MGP Wastes at the site. The report for that investigation is called a Phase

                           3   II Environmental Site Assessment (“P2ESA”).

                           4           153.    Between the 1991 testing at the Marina Substation and the 1997 testing at the

                           5   Gaslight Building, there was a little-known testing for MGP contamination at the Gaslight

                           6   Building. This occurred in 1994. The testing is little known because it was not reported to any

                           7   regulator at the time and only indirectly reported later by way of inclusion as a reference within a

                           8   subsequent report. The contractor in 1994, soon after communications with PG&E, warned the

                           9   owner of “close scrutiny” due to the history of the site and the fact that the North Beach MGP
                          10   was listed in the CERCLA database. PG&E engaged in misconduct by its failure to report the
                          11   contamination in 1994 and by conducting the 1997 investigation in a manner designed to avoid
                          12   the regulators’ demand for a wider investigation as had occurred after finding contamination
SAN FRANCISCO, CA 94111




                          13   during the 1991 investigation. PG&E’s misconduct was an attempt to avoid both its responsibility
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14   for MGP contamination in the area and the likelihood that close scrutiny would reveal its
                          15   nefarious activities.
                          16           154.    Not surprisingly, the 1997 P2ESA for the Gaslight Building contained findings
                          17   similar to the 1991 PEA for the Marina Substation: significant PAHs; soil and groundwater
                          18   contamination; and the suggestion that contamination was migrating through groundwater. In
                          19   addition, the P2ESA identified high levels of naphthalene in shallow groundwater. The 1997
                          20   results reinforced what was known in 1991 – there was contamination throughout the larger North

                          21   Beach MGP site.

                          22           155.    Despite these findings, PG&E, in an operation later called “scoop and run” by one

                          23   regulator, performed a minimal remediation at the Gaslight Building. A narrow landscaping strip

                          24   along one side of the property was excavated a few feet deep and the area replenished with clean

                          25   soil and new plants. PG&E’s justification for doing so little was: it is a commercial site rather

                          26   than residential; most of the site is covered by buildings, patios, etc.; gardeners might be the only

                          27   people coming into contact with contaminated soil. Groundwater and its ability to transport

                          28   known highly toxic PAHs from the site to other locations, including residences, were ignored.
                                                                          COMPLAINT
                                                                                                                                   27
                                  Case 3:20-cv-04629-SK Document 1 Filed 07/10/20 Page 31 of 41



                           1          156.    Oversight of the 1997 Gaslight Building investigation and remediation was

                           2   dubious. DTSC does not have the P2ESA or any other information about the 1997 Gaslight

                           3   Building project in its files. A responsible individual at DTSC denies any knowledge of the 1997

                           4   Gaslight Building investigation and remediation.

                           5          157.    It is clearly evident that in connection with the 1997 Gaslight Building activity,

                           6   PG&E once again actively ignored signs of contamination in the larger North Beach MGP area

                           7   and thereby allowed the endangerment to health and the environment to persist for many years.

                           8   There could be no question that, by 1997, PG&E knew that soil contamination, groundwater

                           9   contamination, and the spreading of contamination via groundwater existed on a site that
                          10   contained residences, schools, parks, etc. and bordered on the San Francisco Bay. PG&E also,
                          11   again, exhibited a careless attitude—at the very least—toward state regulators in order to further
                          12   its agenda.
SAN FRANCISCO, CA 94111




                          13          158.    It is an unmistakable example of PG&E’s irresponsible behavior that it remediated
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14   the Gaslight Building in 1997 to protect gardeners, while at the same time deliberately ignoring
                          15   that conditions similar to those at the Gaslight building were likely to exist at other locations and
                          16   thereby pose a threat to other members of the public. Indeed, the “black rocks” found in Clarke’s
                          17   home were later, in 2010, confirmed by PG&E to be the same material as found at the Gaslight
                          18   Building. Thus, PG&E’s twin actions – protecting one group of people from a known threat (for
                          19   which PG&E is responsible) while simultaneously using devious means to avoid knowing if that
                          20   same threat exists nearby (as is likely in the circumstances) – demonstrate a reckless disregard for

                          21   the safety of the public.

                          22          C.      Since 1977, PG&E Has Purposefully Ignored Indications of a Large Plume of
                                              MGP Waste from the Fillmore MGP and Failed to Report It to Regulatory
                          23                  Agencies or Initiate an Investigation of It
                          24          159.    In 1977, test borings for a box sewer along Marina Boulevard found the area

                          25   between Scott and Webster extensively contaminated with what was characterized as a “creosote”

                          26   residue, but which would now be described as “MGP tar.” The report said the contamination

                          27   probably resulted from previous MGP activities in the area. PG&E, as the owner-operator of

                          28   those MGPs, would have been informed at that time.
                                                                          COMPLAINT
                                                                                                                                   28
                                  Case 3:20-cv-04629-SK Document 1 Filed 07/10/20 Page 32 of 41



                           1           160.   CCSF discovered the deposits in 1977 but did little more than record the findings

                           2   in their report. The box sewer along Marina Boulevard got built, and no department in CCSF

                           3   apparently saw the health and environmental endangerment caused by this contamination as part

                           4   of their mission to address.

                           5           161.   The MGP Waste deposits along Marina Boulevard are located in what was

                           6   historically a lagoon confined by Fair’s Seawall when the North Beach and Fillmore MGPs were

                           7   in operation. The Fillmore MGP fronted onto this lagoon in the same way the North Beach MGP

                           8   fronted onto Gashouse Cove. The sediments in Gashouse Cove today are heavily contaminated

                           9   with MGP Wastes. The area inland from Fair’s Seawall was filled after the MGP ceased
                          10   operations, in approximately 1912. That filling created a sizable part of the Marina district.
                          11   Today, the lagoon and whatever contamination it contains is covered over by the Marina Green
                          12   and perhaps 50 acres of San Francisco residential property.
SAN FRANCISCO, CA 94111




                          13           162.   In 2010, PG&E was asked about their plans for investigation of the likely
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14   contamination behind Fair’s Seawall. PG&E’s initial response was that the soil and soil-gas
                          15   investigation they initiated in 2010 would eventually include groundwater and that that testing
                          16   would define any impacts in the subject area. Later, PG&E settled into the position that no
                          17   investigation is needed because all the contamination is below the water table, i.e. in the
                          18   groundwater. PG&E maintains that contamination in the groundwater cannot harm humans
                          19   because no one comes in contact with it and no one drinks it. PG&E maintains that MGP
                          20   contamination that is capped and left in place cannot harm the environment because PAHs are

                          21   insoluble and immobile.

                          22           163.   As a result of the court mediated investigation that occurred during the Additional

                          23   MGP Litigation, testing for MGP contamination in the lagoon was begun. However, as a result of

                          24   the ending of that investigation before it fulfilled its purpose, that work is far from complete.

                          25   There remains, at this writing, more that is unknown than what is known about contamination in

                          26   this area.

                          27

                          28
                                                                         COMPLAINT
                                                                                                                                29
                                  Case 3:20-cv-04629-SK Document 1 Filed 07/10/20 Page 33 of 41



                           1          164.    Indeed, despite the US/EPA’s initiative in the 1980s to investigate MGP sites that

                           2   might pose a threat to health or the environment, neither DTSC nor RWQCB have any

                           3   information in their files about the 1977 creosote discovery or any projects to investigate the area.

                           4          D.      PG&E Has Grossly Misled Plaintiff and the Public About Oversight on Past
                                              Investigations of MGP Waste
                           5

                           6          165.    PG&E has repeatedly used fact sheets to shape the public perception of the MGP

                           7   Waste contamination at the North Beach and Fillmore MGP Sites and in the surrounding areas.

                           8   PG&E employs very carefully worded but nonetheless false and misleading statements about

                           9   earlier investigations. For example:
                          10                  a.       Concerning the Gaslight Building remediation in the 1990s, PG&E says:
                          11   “We worked with one of these owners to remove soil from a portion of their property – no further
                          12   work was requested by the owner. This work was completed under the oversight of the Regional
SAN FRANCISCO, CA 94111




                          13   Water Quality Control Board.” This is referring to the “scoop and run” at the Gaslight Building in
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14   1997 discussed above.
                          15                  b.       Concerning Marina Substation testing in the 1990s, PG&E says: “The
                          16   other owner was satisfied with the test results and made no request for further work.” This is
                          17   referring to the Marina Substation testing in 1991 discussed above.
                          18          166.    In the first quote, PG&E uses the word “oversight” to imply something
                          19   significantly more than what actually took place. As discussed, RWQCB had no knowledge of
                          20   this work and PG&E skirted the oversight through dubious means.

                          21          167.    In the second quote, PG&E speaks of an “other owner” who was apparently

                          22   satisfied with the test results and makes no request for further work. But the property is the

                          23   Marina Substation, so PG&E is committing a deception of omission by failing to mention that

                          24   PG&E itself is the “other owner.” The fact that the entity liable for any remediation costs made

                          25   the decision that no remediation was necessary is a much different reality that is intentionally and

                          26   falsely suggested by the quote: to whit, that an independent third party gave the property a

                          27   passing grade. This is made further misleading by the fact that, while PG&E was satisfied and

                          28   made no request for further work, DTSC, RWQCB, and its own consultant were not at all
                                                                          COMPLAINT
                                                                                                                                   30
                                  Case 3:20-cv-04629-SK Document 1 Filed 07/10/20 Page 34 of 41



                           1   satisfied; and all three requested further work. Indeed, that the lead agency overseeing this

                           2   investigation, DTSC demanded (but was ignored) further work across the whole 9.5 acre North

                           3   Beach MGP Site and that both soil and groundwater be tested.

                           4          E.      PG&E Has Ignored and Denied Responsibility for Contamination from the
                                              Cannery MGP, Which Remains Only Minimally Investigated and Completely
                           5                  Unremediated Due to PG&E’s Willful Neglect
                           6          168.    As discussed herein, PG&E has demonstrated its willingness to obscure the extent

                           7   of MGP-related contamination and the related health and environmental risks and to avoid

                           8   effective regulation of such contamination.

                           9          169.    PG&E’s pattern of misinformation and regulatory avoidance extends to
                          10   contamination from the Cannery MGP.
                          11          170.    Although PG&E conducted a superficial investigation of the Cannery MGP Site in
                          12   1986 as part of the aforementioned investigation in cooperation with US/EPA, PG&E has since
SAN FRANCISCO, CA 94111




                          13   repudiated any responsibility whatsoever related to the Cannery MGP.
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14          171.    This followed an investigation in December 1985, by NPS consultants, which
                          15   include the results of a soil sample that contained 6000 parts per million (“ppm”) of “creosote” (a
                          16   now-dated term generally used to refer to MGP tar wastes) in the single soil sample taken.
                          17          172.    Contemporaneous notes and communications regarding the test results stated
                          18   “[t]his is a relatively high level of creosote. Above 1000 ppm is considered as a suspected source
                          19   of ground water contamination;” “[t]his explains why some of the laborors [sic] were
                          20   complaining about ill effects during the test pit excavation. I recommend having PG&E do

                          21   additional tests;” and “We need to make every reasonable effort to find out whether or not this

                          22   stuff is under the warehouse. If it is we need to find out how deep it is.”

                          23          173.    As a result of US/EPA’s nationwide effort to locate and test former MGP sites, in

                          24   1986, PG&E offered to NPS to test surface soils at the Cannery MGP Site. The results showed the

                          25   highest PAH level of all the 25 former MGP sites tested by PG&E at the time.

                          26          174.    Despite these alarming results, which were reported to the US/EPA and the

                          27   RWQCB, no further investigation or remediation occurred at the Cannery MGP Site by PG&E or

                          28   NPS. Nor has any federal, state, or local regulatory agency ordered an investigation or cleanup of
                                                                           COMPLAINT
                                                                                                                                 31
                                  Case 3:20-cv-04629-SK Document 1 Filed 07/10/20 Page 35 of 41



                           1   the site or its vicinity, mirroring their abdication of duty regarding addressing the contamination

                           2   of public ROWs surrounding the Additional MGPs. PG&E, for its part, was more than willing

                           3   skirt its investigation and remediation responsibilities by allowing memories of the contamination

                           4   fade.

                           5           175.   Based on the known operations of the Cannery MGP, the limited investigation

                           6   performed in the 1980s, and the contamination patterns that exist at the other MGPs along San

                           7   Francisco’s northern waterfront owned and operated by PG&E and its predecessors

                           8   contemporaneously with PG&E’s and its predecessor’s ownership and operation of the Cannery

                           9   MGP, the contamination existing at the Cannery MGP Site and areas offshore thereof most
                          10   certainly include, without limitation:
                          11                  a.      MGP tar deposits in the vicinity of and down gradient from two former gas
                          12   holders;
SAN FRANCISCO, CA 94111




                          13                  b.      Groundwater contamination, including naphthalene and benzene, down
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14   gradient from the two former gas holders;
                          15                  c.      MGP tar deposits in the vicinity of the former location of the coal wharf
                          16   and crude oil tank;
                          17                  d.      Groundwater contamination, including naphthalene and benzene, down
                          18   gradient from the coal wharf and crude oil tank;
                          19                  e.      Solid MGP Wastes—including high levels of PAHs—near the soil surface
                          20   and at depth, as a result of on-site waste disposal, including in the eastern portion of the Cannery

                          21   MGP Site where MGP Waste was used as fill and was discarded immediately onshore or directly

                          22   into the San Francisco Bay, which was further created and distributed throughout the site and

                          23   vicinity during demolition of the MGP;

                          24                  f.      MPG tar deposits downgradient of tar wells and ground water

                          25   contamination down gradient thereof; and

                          26                  g.      Solid MGP Wastes and MGP tar deposits in the sediment of Fisherman’s

                          27   Wharf, Aquatic Park, and other offshore areas, as a result of direct disposal therein and

                          28   redistribution from such direct disposal sites and onshore locations;
                                                                           COMPLAINT
                                                                                                                                  32
                                    Case 3:20-cv-04629-SK Document 1 Filed 07/10/20 Page 36 of 41



                           1                   h.     Contaminated pore water of such sediments and the water column above

                           2   caused by the partition of PAHs from MGP Wastes in the sediment; and

                           3                   i.     Contaminated water in Fisherman’s Wharf, Aquatic Park, and nearby

                           4   offshore areas caused by PAHs partitioning from MGP Wastes on the Cannery MGP Site into

                           5   groundwater passing through the site and transporting the contamination until it is discharged into

                           6   the Bay.

                           7           176.    The Cannery MGP Site is the current location of a large hotel, multiple restaurants,

                           8   shops, and a National Park Visitor Center. Extensive contamination exists under each of these

                           9   properties.
                          10           177.    The area offshore of the Cannery MGP Site includes Aquatic Park, which is
                          11   extensively used by humans for recreation—including swimming—and is the home to many
                          12   types of wildlife.
SAN FRANCISCO, CA 94111




                          13           178.    PG&E’s denial of responsibility for the contamination places at risk the health of
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14   visitors, guests, and employees of these areas, and threatens the health of the natural environment
                          15   and its residents.
                          16           179.    Unless the Court grants the relief requested herein—including the creation of an
                          17   independent Environmental Remediation Trust to manage investigation and remediation efforts—
                          18   the extent of contamination at the Cannery MGP Site will remain unknown and unaddressed.
                          19   V.      Plaintiff Has Complied with Applicable Notice Requirements under RCRA and the
                                       Clean Water Act
                          20

                          21           180.    On October 23, 2018, Plaintiff sent, via certified mail return receipt requested,

                          22   PG&E, DTSC, US/EPA, CAL/EPA, the State Water Resources Control Board, and the San

                          23   Francisco RWQCB, with written notice of PG&E’s violations of RCRA and the CWA arising out

                          24   of PG&E’s ownership and operation of the Cannery MGP.

                          25

                          26

                          27

                          28
                                                                          COMPLAINT
                                                                                                                                  33
                                  Case 3:20-cv-04629-SK Document 1 Filed 07/10/20 Page 37 of 41



                           1                                        CLAIM FOR RELIEF

                           2                                     FIRST CAUSE OF ACTION

                           3       Violations of the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et seq.

                           4          181.    Plaintiff incorporates by reference all the allegations contained in the previous

                           5   paragraphs as though fully set forth herein.

                           6          182.    PG&E has contributed to the handling, storage, treatment, transportation, and

                           7   disposal of MGP Waste on the Cannery MGP Site and the vicinity thereof.

                           8          183.    PG&E dumped, leaked, discharged, spilled, injected, and/or placed MGP Waste on

                           9   the Cannery MGP Site and the vicinity thereof.

                          10          184.    PG&E dumped, leaked, discharged, spilled, injected, and/or placed MGP Waste

                          11   originating from the Cannery MGP on and/or into the waters of the San Francisco Bay and tidal

                          12   and submerged lands below the Bay, and/or MGP Waste from the Cannery MGP dumped,
SAN FRANCISCO, CA 94111




                          13   discharged, spilled, injected, and/or placed by PG&E elsewhere on and/or into land and/or
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14   groundwater in the vicinity of the San Francisco Bay leaked, and continues to leak, into the

                          15   waters of the San Francisco Bay and the tidal and submerged lands below it.

                          16          185.    Such MGP Waste may present an imminent and substantial threat to health and/or

                          17   the environment.

                          18          WHEREFORE, Plaintiff prays for relief as hereinafter set forth.

                          19                                 SECOND CAUSE OF ACTION
                          20                      Violations of the Clean Water Act, 33 U.S.C. §§ 1251 et seq.

                          21          186.    Plaintiff incorporates by reference all the allegations contained in the previous

                          22   paragraphs as though fully set forth herein.

                          23          187.    PG&E has violated, and continues to violate, effluent standards and limitations as

                          24   defined under section 505(f) of the CWA, 33 U.S.C. § 1365(f), by discharging pollutants into the

                          25   waters of the United States without a permit required by CWA section 301(a), 33 U.S.C. §

                          26   1311(a).

                          27          188.    The toxic chemicals from the MGP Wastes located in the soil of the Cannery MGP

                          28   Site qualify as pollutants, including without limitation based on their inclusion of carcinogenic
                                                                          COMPLAINT
                                                                                                                               34
                                  Case 3:20-cv-04629-SK Document 1 Filed 07/10/20 Page 38 of 41



                           1   PAHs that are known to be harmful to marine life, including without limitation fertilized herring

                           2   eggs and larval herring. Indeed, several of the PAHs at the Cannery MGP Site, are on a list of

                           3   identified “toxic pollutants” issued by the EPA. These include: acenaphthene; fluoranthene; and

                           4   naphthalene. See 40 C.F.R. § 401.15. The CWA defines “toxic pollutants” as “those pollutants, or

                           5   combinations of pollutants . . . which after discharge and upon exposure, ingestion, inhalation or

                           6   assimilation into any organism, either directly from the environment or indirectly by ingestion

                           7   through food chains, will . . . cause death, disease, behavioral abnormalities, cancer, genetic

                           8   mutations, physiological malfunctions (including malfunctions in reproduction) or physical

                           9   deformations, in such organisms or their offspring.” 22 U.S.C. § 1362(13). This definition is on
                          10   all fours in relation to PAHs and their effects on fertilized herring eggs and larval herring.
                          11          189.    The Cannery MGP Site on which PG&E disposed MGP Wastes qualifies as a
                          12   point source of these pollutants.
SAN FRANCISCO, CA 94111




                          13          190.    These pollutants are discharged on the San Francisco Bay via groundwater that
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14   flows through the Cannery MGP Site into the Bay directly via MGP Wastes in soils on the Bay’s
                          15   shoreline, tidelands, and submerged lands; and/or via direct disposal by PG&E of the MGP
                          16   Wastes into the Bay.
                          17          191.    The San Francisco Bay qualifies as navigable waters of the United States.
                          18          WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
                          19                                       THIRD CAUSE OF ACTION
                          20                            Violations of California State Negligence Law
                          21          192.    Plaintiff incorporates by reference all the allegations contained in the previous

                          22   paragraphs as though fully set forth herein.

                          23          193.    PG&E was grossly negligent in its acts and omissions concerning MGP Wastes at

                          24   and/or in the vicinity of the Cannery MGP Site, including without limitation its storage, disposal,

                          25   cleanup, and remediation of such MGP Wastes.

                          26          194.    Plaintiff has not released any claim for damages arising out of the Cannery MGP.

                          27          195.    The acts and omissions of PG&E alleged herein were done with malice, fraud,

                          28   and/or oppression as herein set forth.
                                                                           COMPLAINT
                                                                                                                                 35
                                  Case 3:20-cv-04629-SK Document 1 Filed 07/10/20 Page 39 of 41



                           1           196.   As a proximate result of these negligent actions, Plaintiff has been harmed

                           2   including without limitation in the ways set forth herein.

                           3           WHEREFORE, Plaintiff prays for relief as hereinafter set forth.

                           4                                   FOURTH CAUSE OF ACTION
                           5                          Violations of California State Strict Liability Law
                           6           197.   Plaintiff incorporates by reference all the allegations contained in the previous

                           7   paragraphs as though fully set forth herein.

                           8           198.   PG&E was engaged in the operation and demolition of the Cannery MGP, which

                           9   includes without limitation the creation and refinement of gas from coal and oil and disposal of
                          10   wastes created thereby; the operation and demolition of an MGP constitutes an ultrahazardous
                          11   activity.
                          12           199.   The harms suffered by Plaintiff, as set forth herein, are the kinds of harms that
SAN FRANCISCO, CA 94111




                          13   would be anticipated as a result of the risk created by operation of MGPs.
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14           200.   Plaintiff has not released any claim for damages arising out of the Cannery MGP.
                          15           201.   The acts and omissions of PG&E alleged herein were done with malice, fraud,
                          16   and/or oppression as herein set forth.
                          17           202.   As a proximate result of PG&E’s operation of MGPs, Plaintiff has been harmed in
                          18   the manners set forth herein.
                          19           WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
                          20                                        PRAYER FOR RELIEF
                          21           WHEREFORE, Plaintiff prays for judgment and further relief as follows:

                          22           1.     This Court declare PG&E in violation of RCRA concerning the Cannery MGP.

                          23           2.     This Court declare PG&E in violation of the CWA concerning the Cannery MGP.

                          24           3.     This Court order the establishment of an independent environmental remediation

                          25   trust (the “ERT”) that will be responsible for remediating the MGP Waste contamination of the

                          26   Cannery MGP Site and its vicinity, including offshore MGP Waste originating from the Cannery

                          27   MGP, as alleged herein.

                          28           4.     This Court declare PG&E responsible for funding the ERT.
                                                                          COMPLAINT
                                                                                                                                 36
                                  Case 3:20-cv-04629-SK Document 1 Filed 07/10/20 Page 40 of 41



                           1          5.      This Court order and restrain PG&E to pay into the ERT, over time, funds

                           2   sufficient to affect the remediation of the MGP Waste contamination of the Cannery MGP Site

                           3   and its vicinity as alleged herein.

                           4          6.      This Court order Defendants to pay civil penalties concerning the Cannery MGP,

                           5   including without limitation pursuant to 33 U.S.C. §§ 1319(d), 1365(a) and 40 C.F.R. §§ 19.1 et

                           6   seq.

                           7          7.      This Court award Plaintiff compensatory and punitive damages with respect to the

                           8   Cannery MGP in an amount to be proved at trial;

                           9          8.      This Court award Plaintiff the costs of suit herein, including attorneys’ fees and
                          10   expert witness fees, including without limitation pursuant to 42 U.S.C. § 6972(e); and
                          11          9.      This Court grant such other and further injunctive, equitable, or legal relief as the
                          12   Court deems just and proper.
SAN FRANCISCO, CA 94111




                          13
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14

                          15

                          16   Dated: July 10, 2020                  GROSS & KLEIN LLP
                          17
                                                                     By:     /s/ Stuart G. Gross
                          18                                                 STUART G. GROSS
                          19                                                 Counsel for Plaintiff
                          20

                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28
                                                                           COMPLAINT
                                                                                                                                  37
                                  Case 3:20-cv-04629-SK Document 1 Filed 07/10/20 Page 41 of 41



                           1                                        DEMAND FOR JURY TRIAL

                           2          Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of all of the claims

                           3   asserted in this Complaint so triable.

                           4

                           5

                           6   Dated: July 10, 2020                     GROSS & KLEIN LLP

                           7
                                                                        By:     /s/ Stuart G. Gross
                           8                                                    STUART G. GROSS
                           9                                                    Counsel for Plaintiff
                          10

                          11

                          12
SAN FRANCISCO, CA 94111




                          13
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14

                          15

                          16

                          17

                          18

                          19
                          20

                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28
                                                                              COMPLAINT
                                                                                                                                  38
